1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     CODY LEAVITT,                                 Case No. 2:12-cv-00625-MMD-NJK

10                                 Petitioner,                        ORDER
             v.
11
      DWIGHT NEVEN, et al.,
12
                                Respondents.
13

14          On March 15, 2019, the Court appointed Linnéa M. Johnson, Esq., to represent

15   Petitioner. LR IA 11-2 requires attorneys who are not admitted to practice in Nevada, like

16   Ms. Johnson, to file a verified petition for permission to appear pro hac vice in any given

17   case and to pay a $250 fee. However, given that no local counsel was available to accept

18   the Court’s appointment in this case and Ms. Johnson is a member of the CJA panel in

19   the Eastern District of California, the Court concludes it is in the interests of justice and

20   judicial economy to waive—in this case—the requirements of LR IA 11-2 and payment of

21   the $250 admission fee.

22          It is therefore ordered that the requirements of LR IA 11-2 and the $250 admission

23   fee are hereby waived, and Ms. Johnson is authorized to appear pro hac vice on behalf of

24   Petitioner in this case.

25          DATED THIS 22nd day of March 2019.

26

27
                                                       MIRANDA M. DU
28                                                     UNITED STATES DISTRICT JUDGE
